The plaintiff in error, hereinafter called the defendant, was convicted of larceny of domestic fowls, and given a term in the penitentiary at McAlester of nine months, and appeals.
The record in this case was filed in this court on September 26, 1932; no brief in this case was filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.